Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 08/18/2020. Claims 1-20 are currently pending.
Priority
Current application, US Application No. 16/996,832, is filed on 08/18/2020.

Drawings
	The drawings are objected to because of the following informalities: In Figure 1, appropriate text labels are suggested to be added as shown in the annotated drawing as an example to enhance the readability.

    PNG
    media_image1.png
    660
    738
    media_image1.png
    Greyscale

In Fig. 2,  appropriate text labels are suggested to be added as shown in the annotated drawing as an example to enhance the readability.

    PNG
    media_image2.png
    483
    898
    media_image2.png
    Greyscale

In Fig. 4, the text label “(good sequence/good activity)” under “Good behavior” should be replaced with “(normal sequence/normal activity)” or with an appropriate text for clarity. The text label “(good sequence/good activity)” under “Bad behavior” should be replaced with “(abnormal/normal sequence / abnormal activity)” or with an appropriate text for clarity.

    PNG
    media_image3.png
    325
    863
    media_image3.png
    Greyscale

	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
	Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
	The disclosure is objected to because of the following informalities: The acronym “ATM” in par. 0008 should be spelled out at the first time use.  The acronyms “FOUP” and “VTM” in par. 0016, should be spelled out at the first time use.
Appropriate correction is required.

Claim Interpretation – 35 USC 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	The current application includes limitations in claims 1, 2, 4, 6, 13-16, 19 and 20  that do not use the word “means,” but are nonetheless interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because of the following reasons:
	Claims 1, 2, 4 and 6 include limitations/elements that use generic placeholders, “unit(s)”  that are coupled with functional language, “perform”, “control”, “generate”, “receive” or “build” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
	The physical structures of “manufacturing unit” are interpreted as ATM robot F1 or F2, aligner, VTM robot V1 or \/2, first processing chamber A1 or A2, second processing chamber B1 or B2, load lock L1 or L2 [0016, 0031, Fig. 1].
	The physical structures of “first/second control unit(s)” are interpreted as micro control units ‘MCU’s, including a processor such as ‘CPU’ and embedded memories (see spec [0026]).
	Claims 13-16 and 20 include limitations/elements that use generic placeholders, “tier”  that are coupled with functional language, “learn” or “analyze” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
	The physical structure of “tier” is interpreted as part of a behavioral model which is a computer software component. (see the machine learning model includes multiple tiers configured to execute different learning procedures, algorithms [0030, Fig. 3A])
	Claim 19 includes limitation/element that use generic placeholders, “unit”  that are coupled with functional language, “build”, without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
	The physical structure of “control unit” is interpreted as micro control units ‘MCU’s, including a processor such as ‘CPU’ and embedded memories (see spec [0026]).

	If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 10 recites:
“A semiconductor manufacturing method, comprising: (10.A)
receiving, by a storage device, inputs of log data recording manufacturing operations of a series of manufacturing units of at least one semiconductor manufacturing apparatus performed on a plurality of wafers;	(10.B) and 
building a transition state model, by a control unit, based on the log data (10.C) to:
analyzing behaviors related to wafer transfer sequence and activities of the manufacturing operations of the series of manufacturing units based on the log data; (10.D)
generating behavior attributions for the behaviors; (10.E)
and capturing a root cause of a bad behavior based on the behavior attributions (10.F)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitation/step (10.C) and (10.E) are treated by the Examiner as belonging to mathematical concept grouping as the limitation/step (10.C) includes mathematical relationship between transition state and log data (See state diagram of state model and correlation, simulation [0045-0046, Fig. 3B, 4]) and model is an abstract representation of actual state. The limitation/step (10.E) includes the mathematical relationship, e.g. correlation, between behavior attributions and behaviors ([Fig. 4]) for a machine learning model, which is an abstract representation of actual behavior state and simulate-able.
The highlighted limitations/steps (10.D) and (10.F) are treated as a combination of Mental Process and Mathematical Concept grouping as the limitations/steps involve human judgement, observation or evaluation, combined with  mathematical relationship between behaviors and data set of wafer transfer sequence and activities of the manufacturing operations based on the log data (see spec. [Fig. 4]) for the limitation (10.D) and the mathematical relationship between bad behavior and behavior attribution ([Fig. 4]) for the limitation (10.F).
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 10: “A semiconductor manufacturing method”, “receiving, by a storage device, inputs of log data recording manufacturing operations of a series of manufacturing units of at least one semiconductor manufacturing apparatus performed on a plurality of wafers” and “a control unit”; 
In Claim 18: “performing the manufacturing operations of the series of manufacturing units on a plurality of wafers with the adjusted control rule based on a result of the simulation”;
As per claim 10, the additional element in the preamble “A semiconductor manufacturing method” is not qualified for a meaningful limitation and it generally links the use of the judicial exception to a particular operation or field of use. The limitations/elements “storage device”, “a series of manufacturing units of at least one semiconductor manufacturing apparatus” and “a plurality of wafers” are standard elements in the manufacturing operations in the art and they are not particular.
The limitation/step “receiving inputs of log data recording manufacturing operations” represent a general data collection step in the art and it only adds insignificant extra solution to the judicial exception.
As per claim 18, the limitation/step “performing the manufacturing operations of the series of manufacturing units on a plurality of wafers with the adjusted control rule based on a result of the simulation” represents generally running manufacturing operation in the art and it only adds insignificant extra solution to the judicial exception.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, under Step 2B analysis, the above claims fails to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/steps/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See Chau, Asai, Fujimoto, Krish, Pauliuk, Jalluri, Maor and others under the list of prior art of record)
	Claims 10-18, therefore, are not patent eligible.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 7, 9-10 12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chau (US 20220171373 A1), hereinafter ‘Chau’ in view of Asai (US 10937676 B2), hereinafter ‘Asai’.
As per claim 1, Chau discloses
	A semiconductor manufacturing system, comprising: (system for processing semiconductor [0006])
	at least one semiconductor manufacturing apparatus, comprising: (tool comprising a plurality of processing chambers [0006])
	a series of manufacturing units configured to perform manufacturing operations on wafers; (Semiconductor manufacturers use one or more substrate processing tools … during fabrication of semiconductor wafers [0004])
	a first control unit configured to control the manufacturing operations of the series of manufacturing units, and generate log data recording the manufacturing operations of the series of manufacturing units; (a system for processing semiconductor … comprises a processor [0027], a controller … processing the semiconductor substrates according to the predicted route [0046], significant amount of discrete data and streaming data is generated by the substrate processing tool during processing and transport of substrates, systems logs record system level data. additional data is recorded during substrate transport. each of the processing chambers also records data during processing of the substrates, The data that is recorded includes different data types, sampling rates, and/or formats. Some of the data is only stored locally at the processing chamber while other data is stored at a fab level [0102], implying the controller can provide log data recording manufacturing operations, each substrate processing tools … include a tool system controller … 348 [0111])
	and a first storage device cooperatively connected to the first control unit and configured to store the log data transferred from the first control unit; (each substrate processing tools … include a tool system controller … 348 [0111] , data storage device 362 [0113])
	and a behavior recognition device cooperatively connected to the semiconductor manufacturing apparatus, the behavior recognition device comprising: (machine learning computer, host, user computer [Fig. 3], side note: the behavior recognition device can be implemented by using a single device or distributed devices and arranging the computing resources in different configuration belongs to an ordinary skill level in the art, Data is usually streamed from the tool to a host [0103])
	a second storage device cooperatively connected to the first control unit of the semiconductor manufacturing apparatus, and configured to store the log data transferred from the first control unit; (data storage device 362 [0113], data storage 362, 370 [Fig. 3] side note: the first and second storage can be a shared single device or separate distributed. Arranging storage devices in different configuration belongs to an ordinary skill level in the art)
	and a second control unit cooperatively connected to the second storage device, and configured to receive the log data from the second storage device and build a transition state model to analyze behaviors related to the manufacturing operations of the series of manufacturing units based on the log data. (operational data can be collected and analyzed using big data tools and/or machine learning to build and train a model that can provide the best scheduling parameters to improve productivity and system throughput [0104], model … transitions from state to state [0165], next scheduled level of operations … to transition to the next state [0169], model is used to capture underlying relationships between scheduling parameter values and various wafer processing scenarios to make predictions, model improves accuracy of scheduler pacing and achieves highest tool/fleet utilization, shortest wait times, and fastest throughput [abs])

Although Chau discloses numerous control units and storage devices, Chau fails to disclose the same arrangement among the first control unit, the first storage device, the second control unit and the second storage device.

Asai discloses the first control unit, the second control unit and the shared storage device (A processing apparatus, monitoring controller, storage section, analysis-support controller [claim 1, Fig. 6]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Chau in view of Asai to configure the first control unit, the first storage device, the second control unit and the second storage device for an optimal scheduling to maximize throughput of the tool (Chau – [0006-0008]) and for a quick diagnosis of any abnormality to take corrective action (Asai – [col 1 line 42-47]) and 
	it would have been also obvious to one having ordinary skill in the art at the time the invention was made to arrange control units and storage devices, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

As per claim 10, Chau discloses
	A semiconductor manufacturing method, comprising: (processing semiconductor, a plurality of processing chambers [0006], dynamic scheduler pacing method … improve tool/fleet throughput and utilization of … multiple … material disposition … wafer, method can recommend recipe/wafer assignment [0182])
	receiving, by a storage device, inputs of log data recording manufacturing operations of a series of manufacturing units of at least one semiconductor manufacturing apparatus performed on a plurality of wafers; (fabrication of semiconductor wafers [0004], significant amount of discrete data and streaming data is generated by the substrate processing tool during processing and transport of substrates, systems logs record system level data. additional data is recorded during substrate transport. each of the processing chambers also records data during processing of the substrates. Some of the data is only stored locally at the processing chamber while other data is stored at a fab level [0102], data storage device 362 [0113, Fig. 3], data storage 370 [Fig. 3])
	and building a transition state model, by a control unit, based on the log data to: (operational data can be collected and analyzed using big data tools and/or machine learning to build and train a model that can provide the best scheduling parameters to improve productivity and system throughput [0104], model … transitions from state to state [0165], next scheduled level of operations … to transition to the next state [0169])
	analyzing behaviors related to wafer transfer sequence and activities of the manufacturing operations of the series of manufacturing units based on the log data; (operational data can be collected and analyzed [0104],model is used to capture underlying relationships between scheduling parameter values and various wafer processing scenarios to make predictions, model improves accuracy of scheduler pacing and achieves highest tool/fleet utilization, shortest wait times, and fastest throughput [abs], one or more substrate processing tools to perform deposition , etching, cleaning, and / or other substrate treatments during fabrication of semiconductor wafers [0004])
	generating behavior attributions for the behaviors; (allows or captures … behavior of scheduler, predict the best scheduling parameter values [0084, 0129] predict schedule behavior, e.g. wafer routing [0173])

Chau further discloses the need to avoid a bad behavior based on a scheduler rule (scheduler rule is very dynamic, and inaccurate pacing calculations can result in either abnormal wafer, a bottle neck [0080], Once the wafers enter the tool , the processing modules need to be available in the right sequence at the right times . Otherwise , the wafers have to wait until the next processing module to which they are routed becomes available, which can cause the wafers to dry out, which in turn can reduce the yield [0174]), but is silent regarding capturing a root cause of a bad behavior.

Asai disclose identifying a case of the operation abnormality (abnormality analysis information, abnormal event [abs], specified the cause of an abnormality [col 1 line 41-47], the cause of abnormality may be specified by comparing the waveform data … accumulated in the storage section 215h one by one during production, during execution of the process recipe, and confirming a change before and after the occurrence of abnormality ( trouble ) [col 13 line 6-12], alarm information, the storage section [claim 1]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Chau in view of Asai to capture a root cause of a bad behavior based on the behavior attributions for a quick diagnosis of any abnormality and take a proper corrective action for maximum manufacturing throughput.

As per claim 19, Chau discloses
	A behavior recognition device for recognizing behaviors of a semiconductor manufacturing apparatus, comprising: (machine learning computer, host, user computer [Fig. 3], side note: the behavior recognition device can be implemented by using a single device or distributed devices and arranging the computing resources in different configuration belongs to an ordinary skill level in the art, Data is usually streamed from the tool to a host [0103], operational data can be collected and analyzed [0104])
	a storage device configured to store log data of the semiconductor manufacturing apparatus; (data storage device 362 [0113], data storage 362, 370 [Fig. 3] side note:. Arranging storage devices in different configuration belongs to an ordinary skill level in the art, significant amount of discrete data and streaming data is generated by the substrate processing tool during processing and transport of substrates, systems logs record system level data. additional data is recorded during substrate transport. each of the processing chambers also records data during processing of the substrates, The data that is recorded includes different data types, sampling rates, and/or formats. Some of the data is only stored locally at the processing chamber while other data is stored at a fab level [0102])
	build a transition state model based on the log data to analyze behaviors related to wafer transfer sequences and manufacturing operations of a plurality of manufacturing units of the semiconductor manufacturing apparatus. (build and train a model that can provide the best scheduling parameters to improve productivity and system throughput [0104], model is used to capture underlying relationships between scheduling parameter values and various wafer processing scenarios to make predictions, model improves accuracy of scheduler pacing and achieves highest tool/fleet utilization, shortest wait times, and fastest throughput [abs])
Although Chau discloses use of multiple control units, Chau is not explicit on a control unit cooperatively connected to the storage device.

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Chau in view of Asai to include a control unit cooperatively connected to the storage device to build a transition state model for an optimal scheduling and for a quick diagnosis of any abnormality to take a proper corrective action for maximum manufacturing throughput.

As per claim 2, Chau and Asai disclose claim 1 set forth above.
Chau discloses heterogeneous manufacturing units configured to perform different manufacturing operations (substrate processing system … processing chamber, various tools, a plurality of processing modules [0090, Fig. 1-2]).

As per claim 3, Chau and Asai disclose claim 2 set forth above.
Chau discloses the heterogeneous manufacturing units comprises load locks, one or more aligners, processing chambers and robots. (load locks  robot, chamber [0092], wafer aligner [0182])

As per claim 7, Chau and Asai disclose claim 1 set forth above.
Chau disclose use of processors for various control and monitoring (Processors [0191]) and Asai also discloses use of an analysis-support controller.
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art to use a processor configured to process the log data of the semiconductor manufacturing apparatus for an optimal scheduling and for a quick diagnosis of any abnormality to take a proper corrective action for maximum manufacturing throughput.

As per claim 9, Chau and Asai disclose claim 1 set forth above.
Chau further discloses performing a simulation based on the transition state model. (simulator [0163-0164, Fig. 13], model, learning involves … transitions from state to state [0165]).

As per claim 12, Chau and Asai disclose claim 10 set forth above.
Chau further discloses the transition state model comprises a Neural Network model (model, learning involves … transitions from state to state [0165], neural network model [abs, 0009, 0117, 0163, Fig. 15A-B], transition to the next state [0169], transitioning from one state to another [0170], neural network model [0171]).

As per claim 17, Chau and Asai disclose claim 10 set forth above.
Chau further discloses 
	outputting the transition state model to a simulator; (The model is trained using a discrete event simulator [0085])
	reproducing the behaviors in the simulator; (trained model captures the underlying behavior of the scheduler [0129], event simulator, model [0162-0164])
	and simulating the manufacturing operations in the transition state model by adjusting control rules of the manufacturing units. (scheduling rules and scoring system of the scheduler can be replaced with the neural network model 1204. The model 1204 can be trained using the discrete event simulator 1200 and reinforcement learning [0085, 0162])

As per claim 18, Chau and Asai disclose claim 17 set forth above.
Chau further discloses the semiconductor manufacturing method of Claim 17, further comprising performing the manufacturing operations of the series of manufacturing units on a plurality of wafers with the adjusted control rule based on a result of the simulation.(scheduling rules and scoring system of the scheduler … can be replaced with model, The model 1204 can be trained using the discrete event simulator 1200 and reinforcement learning to self-explore and memorize the best scheduling decisions for a given state of a tool . This allows achieving and maintaining optimum throughput performance of the tool [0162]).

	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chau and  Asai in view of Fujimoto (US 10104108 B2), hereinafter ‘Fujimoto’.
As per claim 4, Chau and Asai disclose claim 1 set forth above.
The set forth combined prior art is silent regarding the first control unit real-time transfers the log data to the second storage device of the behavior recognition device and to the first storage device of the semiconductor manufacturing apparatus.

Fujimoto discloses the real time data communication on the log by the control unit with different data storage and other process unit (the log manager subsystem 120 in real time as a communication log [col 4 line 60-66], Further , the log manager subsystem 120 divides the acquired raw logs into communication log files, and sends the communication files to the monitoring subsystem 200 in real time [col 5 line 25 – 28], stores the … communication log in a storage database [col 7 line 15-16], analysis unit 230 in a storage device 241 [col 18 line 1], duplicate data relating to the same communication log file may arrive at the manual analysis unit 240 and be stored in the storage 241 [col 21 line 24 – 30, Fig. 21]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Fujimoto to allow the first control unit real-time transfer the log data to the second storage device of the behavior recognition device and to the first storage device of the semiconductor manufacturing apparatus for an optimal scheduling and for a quick diagnosis of any abnormality to take a proper corrective action for maximum manufacturing throughput.

As per claim 6, Chau and Asai disclose claim 1 set forth above.
The set forth combined prior art already discloses the data communication between second storage device and the second control unit regarding the log data of the semiconductor manufacturing apparatus, but is silent regarding the use of a data transmission unit cooperatively connected to the second storage device and the second control unit, and configured to real-time transfer the log data of the semiconductor manufacturing apparatus from the second storage device to the second control unit.

Fujimoto discloses the real time data communication interface between analysis unit and the monitoring subsystem and also storing communication log in the storage unit (The sender and receiver 310 is an interface for performing communication between with the manual analysis unit 240 of the monitoring subsystem 200 [col 22 line 41-57], sends the communication files to the monitoring subsystem 200 in real time [col 5 line 25 – 28], stores the … communication log in a storage database [col 7 line 15-16]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Fujimoto to use a data transmission unit cooperatively connected to the second storage device and the second control unit, and configured to real-time transfer the log data of the semiconductor manufacturing apparatus from the second storage device to the second control unit for an optimal scheduling and for a quick diagnosis of any abnormality to take a proper corrective action for maximum manufacturing throughput.

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chau and  Asai in view of Krish (K.R. Krish and et al, “hatS: A Heterogeneity-Aware Tiered Storage for Hadoop”, 2014 14th IEEE/ACM International Symposium on Cluster, Cloud and Grid Computing), hereinafter ‘Krish’.
As per claim 5, Chau and Asai disclose claim 1 set forth above.
The set forth combined prior art is silent regarding the second storage device of the behavior recognition device includes a network attached storage (NAS).

Krish discloses use of NAS in analytic applications (analytic application, Network Attached Storage ‘NAS’, which can help achieve very high I/O rates at acceptable cost [abs], couple node-local storage with network attached central storage to provide ease of data management while sustaining high I/O rates [pg. 503 left col midsection]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Krish to arrange the second storage device of the behavior recognition device to include a network attached storage (NAS) for an optimal scheduling and for a quick diagnosis of any abnormality to take a proper corrective action for maximum manufacturing throughput.

	Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chau and  Asai in view of Pauliuk (S. Pauliuk and N. Heeren, “ODYM-An open software framework for studying dynamic material systems”, Journal of Industrial Ecology, 2020;24:446-458. Wiley, First published 21 October 2019), hereinafter “Pauliuk’.
As per claims 8 and 11, Chau and Asai disclose claims 1 and 10 set forth above.
The set forth combined prior art is silent regarding the behavior recognition device further comprises a parser configured to convert different formats of the log data of the manufacturing operations of the manufacturing units into a uniform format as an input of the second control unit.

Pauliuk discloses use of parser to convert the log file in heterogeneous formats into a uniform format (data can be easily imported and exchanged, uniformly formatted and well documented data … facilitate … reuse of data for other purposes [pg. 448- line 1 from the bottom - pg. 449 line 1],  current data templates provide a structure to record metadata that can be parsed by ODYM, parsed, parsing [pg. 451], logging routine setup and functions to parse ODYM data and export data to different formats [pg. 452 line 2-1 from the bottom]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Pauliuk to use a parser configured to convert different formats of the log data of the manufacturing operations of the manufacturing units into a uniform format as an input of the second control unit for an optimal scheduling and for a quick diagnosis of any abnormality to take a proper corrective action for maximum manufacturing throughput.
	Claims 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chau and  Asai in view of Krish.
As per claims 13 and 20, Chau and Asai disclose claims 10 and 19 set forth above.
Chau and Asai disclose wafer transfer operation (Chau - wafer transfers [0174, 0221]) (Asai - wafer transfer mechanism [col 4 line 44-61]).

Chau further discloses scheduling cycle, cycle time (scheduling cycle [0164], smart scheduler wafer idled time, processing time, efficiency, cycle time [0088, 0128, 0171]) for manufacturing operation cycles.

However, the combined prior art is silent regarding use of tiers for each operation features and cross learning between tiers.

Krish discloses use of multi-tier layers in the storage systems (data processing framework, multi-tier storage system [abs]) and cross learning between tiers (data management across tiers [pg. pg. 510 right col VI. Related Work], easy-to-use APIs to allow movement of stored data across tiers, modify the number of replicas of a file in a tier, and monitor the capacity of the available tiers  [pg. 511 VII. Conclusions]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Krish to use a multi-tier in the transition state model which are configured to perform each designated operations for an optimal scheduling and for a quick diagnosis of any abnormality to take a proper corrective action for maximum manufacturing throughput.

As per claim 14, Chau, Asai and Krish disclose claims 13 set forth above.
Chau further discloses identify normal sequences and abnormal sequences for the wafers based on the transition probabilities and/or loops of the wafer transfer sequences (wafer transfers [0174, 0221], wafers enter the tool, in the right sequence at the right times [0174], Q-learning … stochastic transitions [0166], equivalent to probabilistic transition, wafer cycle … loop mode [0183]).

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chau, Asai and Krish in view of Jalluri (US 20190346822 A1), hereinafter ‘Jalluri’.
As per claim 15, Chau, Asai and Krish disclose claim 14 set forth above.
The set forth combined prior art is silent regarding to identify normal activities and abnormal activities based on the time consumption and the manufacturing cycles.

Jalluri discloses identifying normal and abnormal activities based on the time period or number of cycles (abnormal activity … for a set time period or a number of cycles, operating at a standard level, If … not operating at the standard level [0059]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Jalluri to allow  the second tier being further configured to identify normal activities and abnormal activities based on the time consumption and the manufacturing cycles for an optimal scheduling and for a quick diagnosis of any abnormality to take a proper corrective action for maximum manufacturing throughput.

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chau, Asai and Krish in view of Maor (US 20140096146 A1), hereinafter “Maor’.
As per claim 16, Chau, Asai, Krish and Jalluri disclose claim 15 set forth above.
The set forth combined prior art already discloses normal/abnormal activities/sequences in claims 14 and 15, but is silent regarding identifying good/bad activities/sequences from normal/abnormal activities/sequences in terms of productivity.

Maor discloses good/bad performance evaluation based on the desirable/undesirable events in terms of productivity. (system-health or system-performance evaluation from the system data logs, productivity, two event types, desirable versus undesirable, good performance versus bad performance [0018]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Maor to allow the third tier being further configured to identify good sequences and bad sequences from the normal sequences and the abnormal sequences and the good activities and bad activities from the normal activities and the abnormal activities in terms of productivity for an optimal scheduling and for a quick diagnosis of any abnormality to take a proper corrective action for maximum manufacturing throughput.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Mittal (US 20150242296 A1) discloses use of SAN (analyzing behavior [0034, Fig. 4], storage access network [0038]).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Primary Examiner, Art Unit 2865